El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La parte apelada archivó una moción .solicitando la de-sestimación del recurso establecido en este caso, por no ha-berse radicado en tiempo la transcripción de los autos en la secretaría de este tribunal.
La sentencia se dictó el 17 de agosto de 1925, la apela-ción se interpuso el 17 de septiembre siguiente y la moción de desestimación se archivó el 18 de enero de 1926. Si no se estaba válidamente tramitando una exposición del caso o transcripción de los autos a los efectos de la apelación en la corte sentenciadora, la moción estaría bien fundada. Si se estaba tramitando, la moción debe ser declarada sin lugar.
¿Qué demuestran los documentos acompañados a la mo-ción?
Demuestran que el 22 de septiembre de 1925, o sea, den-tro del término de diez días de interpuesto el recurso, los apelantes presentaron una moción que dice:
“Moción de prórroga. — Comparece la parte demandante por con-ducto de los abogados que suscriben y solicita de la Corte se sirva concederle una prórroga de sesenta (60) días para preparar y pre-sentar la transcripción del récord a los efectos de la apelación es-tablecida para ante la Hon. Corte Suprema. — San Juan P. E., sep-tiembre 22 de 1925.”
*316A esa moción la corte proveyó:
“Se concede la prórroga solicitada. — Octubre 24, 1925.”
El 16 de noviembre de 1925, vigente aún el término pro-rrogado, los apelantes presentaron nna extensa moción so-bre corrección de orden y prórroga, recayendo el 20 del propio mes de noviembre la siguiente resolución:
“Por Cuanto, el escrito de apelación de este caso se radicó el día 17 de Septiembre de 1925.
“Pob Cuanto, el día 22 de Septiembre de 1925 los demandantes-apelantes solicitaron de esta Corte una prórroga de sesenta días para preparar y presentar la transcripción del récord taquigráfico.
“Por cuanto, en la solicitud de prórroga se omitió la petición formal de que esta Corte ordenara al taquígrafo la transcripción del récord, y la orden de esta Corte, dictada con fecha 24 de Octubre de 1925 concediendo esa prórroga también omitió la orden al taquí-grafo de proceder en aquel sentido.
“Por cuanto, las omisiones o inadvertencias indicadas constitu-yen meras informalidades que una vez conocidas, pueden y deben ser subsanadas por esta Corte en bien de la justicia y para que el procedimiento quede encausado debidamente.
“Por cuanto, a falta de la orden formal al taquígrafo y peti-ción al efecto por los demandantes, éstos notificaron en aquella fe-cha al taquígrafo para que tuviera listo el transcript mencionado.
“Por cuanto, si bien el taquígrafo tiene transcritas las notas de las pruebas testificales, no ha terminado aún las de las pruebas do-cumentales y se requiere una nueva prórroga con tal fin.
“Por tanto, en uso del poder inherente de esta Corte para co-rregir sus propios récords y en su caso por virtud de las facultades que le concede el artículo 140 del Código de Enjuiciamiento Civil para relevar a una parte de su inadvertencia, decreta y ordena por la presente que su orden de 24 de octubre de 1925 concediendo pró-rroga de sesenta días a los demandantes para preparar y presentar la transcripción del récord taquigráfico, se entienda redactada nuno pro tunc, de modo que se ordene por ella al taquígrafo la transcrip-ción de las declaraciones ofrecidas y tomadas, de las pruebas ofre-cidas y practicadas, de todas las resoluciones, actos o manifestacio-nes de la Corte, así como de todas las objeciones y excepciones de los abogados y cuestiones o materias que con la misma se relacionen, constantes en el récord taquigráfico y en el legajo del caso, en el *317término de veinte días contados desde el 22 de Septiembre de 1925, en qne se presentó la moción y que ese término de veinte días se tenga por prorrogado a cuarenta días más, o sea hasta el día 21 de noviembre de 1925, que comprende el término de 60 días concedido por la orden de 24 de Octubre de 1925.
“Y se DECRETA y ORDENA, además, que por razones expuestas en esta orden, no siendo suficiente la primera prórroga concedida se concede al taquígrafo otra prórroga de treinta días contados desde 21 de Noviembre de 1925 con igual fin de preparar la transcripción del récord o de evidencia ordenada, que vencerá el 21 de Diciembre de 1925.”
 ¿Pudo actuar la corte sentenciadora en la forma en que lo hizo?
Sostiene el apelado en su memorándum en apoyo de su moción que:
“Si los apelantes desearon acogerse a la Ley de 1917, (trans-cripción por el taquígrafo), entonces de acuerdo con la Sec. Ira. de dicha ley, debieron haber radicado con el secretario de la coyte ‘un escrito solicitando que se haga y prepare una transcripción de las declaraciones ofrecidas y tomadas, de las pruebas ofrecidas. . . .’ cuyo escrito ‘deberá presentarse dentro de diez días después de ha-berse archivado la apelación.’ ”
A nuestro juicio, aunque imperfectamente, eso fué lo que hicieron los apelantes.
Los actos humanos deben interpretarse de modo que tien-da a dárseles validez. No se concibe que la gestión de los apelantes hecha dentro del término de ley, tuviera otro ob-jeto. Habían interpuesto un recurso y debe presumirse que si algo pidieron a la corte fué para hacer viable dicho re-curso. No expresaron su pensamiento en forma correcta y completa, pero el rastro que dejaron en la realidad diri-giéndose al taquígrafo y el entendimiento actual de la corte como ella misma lo reconoce luego, hablaron de modo elo-cuente y permitieron corregir la incorrección y completar lo que faltaba.
Las leyes tienen siempre en cuenta lo imperfecto de la naturaleza humana, lo limitado de sus facultades. Por eso *318el Código Civil expresamente, en sn artículo 7, No. 8, con-fiere poder a las cortes “para inspeccionar y corregir sus providencias con el fin de ajustarlas a la ley y a la justi-cia.” Y de ese poder fué que hizo uso la corte de distrito en este caso. No es necesario, pues, entrar a considerar la aplieabilidad o no aplicabilidad del artículo 140 del Código de Enjuiciamiento Civil.
Siendo como es a nuestro juicio susceptible de interpre-tación el escrito de septiembre 22, 1925, en el sentido en que lo fué, esto es, en el de pedir tiempo para que el taquígrafo preparara la transcripción de los autos y las pruebas a los efectos de la apelación, y habiendo sido ésa la realidad de los hechos como lo alegó la parte y lo reconoció la corte de distrito, la actuación de dicha corte no es contraria a la jurisprudencia establecida por este tribunal. La corte pudo haber dictado en 24 de octubre con el escrito de 22 de sep-tiembre como base una orden que expresara en forma com-pleta su intención, y si pudo hacerlo entonces, pudo hacerlo después para ajustar su actuación a los hechos y la ley.
El caso de Goffinet v. Polanco, 31 D.P.R. 210, 214, con-firmado por la Corte de Circuito de Apelaciones del Primer Circuito, (4 Fed. 2nd 74) no es aplicable. Allí se trataba de una orden concediendo una prórroga indefinida que quedó en pie y que por tanto era y debió ser tratada como una mera nulidad. Una situación muy distinta se hubiera pre-sentado si la parte apelante en aquel caso hubiera pedido a la corte de distrito, en tiempo, que corrigiera su error y la corte debidamente lo hubiera corregido.
Habiendo llegado a las anteriores conclusiones, no es necesario entrar a considerar la tan debatida cuestión de la intervención del abogado Sr. Feliú a los efectos del con-sentimiento de la parte apelada a la petición de corrección. No era necesario que la parte contraria consintiera para que la corte actuara en la forma en que lo hizo.

Por virtud de todo lo expuesto, hallándose válidamente en tramitación la transcripción de los autos en la corte de 
*319
distrito, debe declararse no haber lugar a la - desestimación, del recurso.

Los Jueces Asociados Señores Wolf y Franco Soto, disintieron.1